Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one intermediary position of the first section of the platform of claim 8; the at least one intermediary position of the ramp of claim 8; the multiple positions of claim 10; and the “or more” actuators of claims 4 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: at [018], all instances of “120” should perhaps be “120a-d” as represented in the drawing figures.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  on line 10, “beween” should be “between”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the back wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Previously, in claim 13, “a back wall component” is recited. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer towww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11059411 in view of WO 91/10576 (WO 576). 
US 11059411 discloses all of the limitations of claims 1-7 but lacks the specific limitations regarding the directionality of the ramp, namely of the ramp with a front and rear end as recited, features which are taught by WO 576 as seen in FIGS.1-4 which shows a ramp (5) positioned with a front end (that end which is positioned to the right in the drawing figures) and a rear end (positioned left in the drawing figures). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the ramp of US 11059411 positionally oriented with front and rear ends as taught by WO 576 in order to allow the second section of the platform to be rearward of the first section for vehicles to be positioned upon the second section of the trailer. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 are generic to all that is recited within US Pat. No. 11059411, as modified, fully encompasses the subject matter, and therefore anticipates the claims which are in effect a "species" of the "generic" invention. 
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-7 are fully anticipated, fully encompassed, claims 1-7 are not patentably distinct, regardless of any additional subject matter present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘576 in view of Day (3084970).  
For claim 9, WO 91/10576 discloses a bridge system for coupling adjacent sections of a vehicle transport trailer, the bridge system comprising: 
a ramp (5) interposed between a fixed level section of the vehicle transport trailer and a linkage system (12,13,14), 
wherein the linkage system is coupled to a height-adjustable section (1,15) of the vehicle transport trailer and the ramps are rotatably connected to the fixed level section of the vehicle transport trailer; and 
wherein actuation of the linkage system operates to raise or lower the height-adjustable section of the vehicle transport trailer, and simultaneously the ramps, such that at an upper most position the height-adjustable section is substantially aligned with the ramps to allow a vehicle to transition between the fixed level section and the height-adjustable section of the vehicle transport trailer.  
WO 576 lacks the ramps being two ramps, namely, a left-side and right-side ramp. 
This feature is known from Day as seen in FIG.4 which shows two distinct runways, one left side and one right side. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the ramp of WO 576 as left and right side as taught by Day as an obvious expedient. The court has held that if it were considered desirable for any reason to make the components separable, it would be obvious to do so for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).The desire to do so is based on factors such as its suitability for the intended use to optimize the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications.
For claim 12, the fixed level section (2) is located above one or more wheels of the vehicle transport trailer.  
For claim 13, further comprising a back wall component (11) positioned beneath the left-side and right-side ramps and ahead of the one or more wheels.  
For claim 14, the linkage system is further coupled to the back wall component.  
For claim 15, the linkage system comprises at least one actuator (12).  
For claim 16, the at least one actuator comprises one or more of a mechanical actuator, electrical actuator, and hydraulic actuator.  
For claim 19, the left-side and right-side ramps are spaced to simultaneously accommodate left-side and right-side tires of a vehicle, respectively.  
For claim 20, Day further teaches at least one of the left-side and right-side ramps comprises a perforated deck surface (FIG.16) with traction holes (180,182).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a perforated surface as taught by Day for WO 576 in order to provide traction for the vehicles. 
Allowable Subject Matter
Claims 8, 10-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited include alternative ramps and lifting mechanisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616